Citation Nr: 0705894	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-28 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an irregular 
heartbeat.

2.  Entitlement to the assignment of a higher initial 
disability evaluation for bilateral pes planus, currently 
evaluated as 30 percent disabling. 

REPRESENTATION

Appellant represented by:	Regular Veterans Association



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to May 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefits sought.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The claims file does not include a current medical 
diagnosis of a heart disability.  

3.  Bilateral pes planus is reflected by subjective 
complaints of constant pain in the soles of the feet and 
manifested primarily by clinical observations of almost 
complete flattening of the horizontal arch as well as turning 
of the ankles medially, and, affording the benefit of the 
doubt, the condition is not improved by orthotics. 


CONCLUSIONS OF LAW

1.  A chronic heart disability was not incurred or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The schedular criteria for rating of 50 percent, but no 
higher, for bilateral pes planus disability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5276 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran was afforded VA medical examinations in Germany 
in May 2003, and translated copies of the examination reports 
have been associated with the claims file.  The record shows 
the veteran has been adequately notified of the information 
and evidence needed to substantiate his claims.  His service 
medical records, to include his separation examination and 
other available service records, and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  In August 
2004, the veteran indicated that he was in process of 
obtaining additional medical evidence to substantiate his 
claim that he currently has a heart condition and to refute 
the findings of the VA examination; however, more than two 
years have passed and the record does not reflect any 
evidence to that effect.  The Board concludes that further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Arteriosclerosis, and/or cardiovascular-renal 
disease, including hypertension shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service, if manifested to a compensable 
degree within one year following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2006) 

With chronic disease shown as such in service (or within the 
presumptive period under §3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
abnormality of heart action or heart sounds, in service will 
permit service connection of disease of the heart first shown 
as a clearcut clinical entity, at some later date.  38 C.F.R. 
§ 3.303 (2006).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service medical records reveal identification of a heart 
rhythm disorder in service in 1990.  Significantly, however, 
the clinical record documents that no heart disease or other 
heart condition was identified.  On his separation 
examination in March 1995, the examiner specifically reviewed 
his history of heart rhythm disorder, noting that an 
electrocardiogram showed a normal sinus rhythm without PVC's 
(premature ventricular contractions), although v gave a two-
year history of PVCs.  The examiner did not diagnose any 
heart pathology.  

As noted above, the veteran was afforded a VA examination in 
May 2003.  The examiner specifically noted the absence of 
heart insufficiency or enlargement and even commented that 
coronary heart disease was not present.  In sum, the 
examination failed to produce a diagnosis of any heart 
disability.  

The veteran believes that he has heart disability; however, 
the Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, a heart disability per se was not shown in service, and 
the preponderance of the evidence is against the existence of 
the claimed disorder.  Accordingly, in the absence of a 
diagnosed heart disorder, this claim must be denied.  See 
Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
199

Increased Rating 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Partial service medical records, including the Report of 
Medical History at Retirement Physical, dated March 6, 1995, 
establishes a referral to the Podiatry Clinic for a history 
of painful, flat feet.  Orthotics were previously issued as 
treatment.  A private medical report from November 2002 
reflects orthopedic treatment due to pronounced flat foot on 
both sides.  

The veteran was afforded a fee-basis VA examination in May 
2003.  The physician was provided with VA guidelines for 
rating pes planus.  The veteran complained of pain in the 
Achilles' tendon and foot area, of both feet.  A constant 
pain in the foot sole was reported, and the veteran stated 
that orthotic foot inlays caused an increase in foot pain.  
On examination, the examiner observed distinct talipes 
valgus, splay and flat feet, with an almost complete 
flattening of the horizontal arches.  The ankle was medially 
turned.  There was distinct hallux valgus position of the 
forefoot area and slight hammertoe position.  There was 
compensating callusing on the soles of both feet.  There was 
pressure pain over the toe base joints D2 and 3 on the right 
side and severe pressure pain over the large toe base joint, 
right more than left.  In addition, there was considerable 
outer ligament insufficiency in the upper and lower ankle 
joints.  Palpitation examination indicated normal Achilles' 
tendon configuration.  No hardening could be felt, and there 
was slight described pressure pain at the distal end of the 
Achilles' tendon on the dorsal calcaneus.  After conducting 
range of motion studies, x-ray studies and physical 
examination, the examiner diagnosed plantar aponeuritis with 
flat foot, bilateral, with forefoot deformity with hallux 
valgus, bilateral.  There is advanced large toe end joint 
arthritis, left more than right along with chronic 
metatarsalgia, right more than left with splayfoot and, 
chronic Achillodynia, bilateral, with thickening of the 
Achilles' tendon sliding tissue with pes valgus and planus 
formation and forefoot deformity. 

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or 
unilateral
10

Mild: symptoms relieved by built-up shoe or arch 
support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006)

In this case, the record reflects constant pain in the soles 
of the feet as well as almost complete flattening of the 
horizontal arch as well as the turning of the ankles 
medially.  On examination, it was noted that his orthotics 
cause foot pain.  However, there was no mention of severe 
spasm of the tendo achillis on manipulation, 

The examination falls short of addressing whether different 
orthopedic devices would alleviate the condition.  Ordinarily 
it is the RO's role to obtain clarification on matters such 
as this.  However, given the complexities associated with the 
veteran's foreign domicile, the Board recognizes that an 
answer is not readily available.  Nonetheless, the Board 
finds that there is ample basis to afford the benefit of the 
doubt to the veteran on this matter and conclude that his 
bilateral pes planus is not improved by orthopedic shoes or 
appliances.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

Finally, although a severe spasm of the tendo achillis on 
manipulation is not demonstrated on physical examination (one 
of the criteria to support a 50 percent evaluation), the 
Board concludes that the other criteria supportive of the 
higher rating are met and/or approximated and, therefore, a 
50 percent evaluation is supported.  

There is no suggestion in the record that the veteran's 
bilateral pes planus has undergone improvement and/or any 
worsening during the period since the claim was filed.  
Accordingly, the Board determines that the increased 
evaluation should extend to the date when the claim was 
filed.  In the absence of improvement and/or worsening, it 
follows that there is no basis for staged rating, pursuant to 
Fenderson.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  

There is no competent evidence of record which indicates that 
the veteran's pes planus has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 




ORDER

Service connection for irregular heartbeat is denied.  

Entitlement to an increased evaluation for pes planus is 
granted, subject to the provisions governing the award of 
monetary benefits. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


